Citation Nr: 0635469	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
July 1999 rating decision, which assigned a 10 percent rating 
for bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1978 to June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

The July 1999 rating decision, which granted service 
connection for tinnitus and assigned an initial 10 percent 
rating, was supported by the evidence then of record and was 
consistent with VA laws and regulations then in effect.


CONCLUSION OF LAW

The July 1999 rating decision which assigned a 10 percent 
rating for bilateral tinnitus was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA 
issued regulations to implement the VCAA. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  However, the Board notes 
that the notice and duty to assist provisions of the VCAA are 
not applicable to CUE claims because that matter involves an 
inquiry based upon the evidence of record at the time of the 
decision and not based upon the development of new evidence. 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further that 
could be developed");  see also Livesay v. Principi, 14 Vet. 
App. 324, 326 (2001).

Law and Analysis

Under 38 C.F.R. § 3.104(a) (2005) and 38 C.F.R. § 3.105(a) 
(2005), a rating action is final and binding in the absence 
of a finding of CUE.  When CUE is found in a prior RO 
decision, the prior decision will be reversed or revised.  
For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a).

CUE is special type of error; it is an error that the 
claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for 
filing an appeal to the Board. 38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any 
error but rather it is the sort of error that, had it not 
been made, would have manifestly changed the outcome of the 
rating decision so that the benefit sought would have been 
granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); 
cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that 
"[i]t is difficult to see how either failure in 'duty to 
assist' or failure to give reasons or bases could ever be 
CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1993) 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

The veteran has essentially contended that it was CUE under 
applicable law in effect at the time of the RO's July 1999 
rating decision for the RO to assign a single 10 percent 
evaluation for tinnitus with no consideration of the presence 
of tinnitus in each ear.  Tinnitus is evaluated under 
Diagnostic Code 6260, which was revised effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  As such, applicable VA law and regulations only 
provided for a single and maximum 10 percent rating for 
tinnitus at the time of the July 1999 rating decision.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1997).  Consequently, the RO properly assigned a 
single 10 percent rating as based upon both the evidence of 
record and prevailing legal authority.  Therefore, the Board 
finds that the veteran has failed to establish a valid claim 
of CUE with respect to that rating decision.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995); see also Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994).  




ORDER

There was no CUE in the July 1999 rating decision, which 
assigned a 10 percent rating for bilateral tinnitus.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


